                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LUGREG TRUCKING, LLC,                       )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. CIV-19-290-D
                                            )
VANTAGE TRAILERS, INC.,                     )
                                            )
                      Defendant.            )


                                          ORDER

       Upon examination of the Complaint, the Court finds insufficient factual allegations

to support the assertion of federal subject matter jurisdiction under 28 U.S.C. § 1332. 1

Plaintiff LuGreg Trucking, LLC is alleged to be an Oklahoma limited liability company.

A limited liability company is not treated like a corporation under 28 U.S.C. § 1332(c)(1),

but like a limited partnership or other unincorporated association under Carden v. Arkoma

Assocs., 494 U.S. 185, 195-96 (1990).     See Siloam Springs Hotel, L.L.C. v. Century Surety

Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015); see also Spring Creek Expl. & Prod. Co. v.

Hess Bakken Inv., II, LLC, 887 F.3d 1003, 1014 (10th Cir. 2018). The Complaint contains

no information concerning Plaintiff’s members and so fails to allege its citizenship, and

fails to establish diversity of citizenship between the parties.



       1
            “Federal courts ‘have an independent obligation to determine whether subject-matter
jurisdiction exists, even in the absence of a challenge from any party.’” 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006) (quoting Arbaugh v. Y&H Corp.,
546 U.S. 500, 514 (2006)); see Havens v. Colo. Dep’t of Corr., 897 F.3d 1250, 1260 (10th Cir.
2018).
       IT IS THEREFORE ORDERED that Plaintiff shall file an amended complaint to

allege the existence of diversity jurisdiction within 14 days from the date of this Order.

       IT IS SO ORDERED this 18th day of April, 2019.




                                             2
